Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Bruno Real Choiniere, ) Date: September 20, 2007

)
Petitioner, )
)

-Vv.- ) Docket No. C-07-369

) Decision No. CR1653
The Inspector General. )
)

DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner, Bruno
Real Choiniere, from participating in Medicare and other federally funded health care
programs for a minimum period of 32 years.

I. Background

On March 30, 2007 the LG. notified Petitioner that he was being excluded from
participating in Medicare and other federally funded health care programs for a minimum
period of 32 years.

The asserted basis for the exclusion was Petitioner’s conviction of crimes that are
described by the mandatory exclusion provisions of sections 1128(a)(1) and 1128(a)(3) of
the Social Security Act (Act). The I.G. relied on evidence relating to four allegedly
aggravating factors to justify the length of the exclusion.
2

Petitioner requested a hearing and the case was assigned to me for a hearing and a
decision. I held a pre-hearing conference by telephone at which I assigned the parties
deadlines for submitting briefs and proposed exhibits relating to the merits of the case.

Additionally, I advised the parties that either of them could request that I convene an in-
person hearing. | instructed them that, if either requested an in-person hearing, I would
convene it if the party requesting a hearing satisfied me that he sought to offer evidence in
the form of testimony that: (1) was relevant to the issues in the case; and (2) did not
duplicate evidence contained in an exhibit.

Both the I.G. and Petitioner filed briefs and proposed exhibits. Additionally, the I.G. filed
a reply brief. Neither party requested that I convene a hearing in person.’ The I.G. filed
eight proposed exhibits which he identified as I.G. Ex. 1 - 1.G. Ex. 8. Petitioner filed four
proposed exhibits which he identified as P. Ex. A, P. Ex. B, P. App. 1, and P. App. 2. I
receive all of the parties’ proposed exhibits into evidence.

II. Issues, findings of fact and conclusions of law
A. Issues
The issues in this case are whether:
1. Petitioner was convicted of offenses described in sections 1128(a)(1) and

1128(a)(3) of the Act for which exclusion from Medicare and other
federally funded health care programs is mandatory and, if so;

' On July 17, 2007 Petitioner filed a motion for discovery and asked that I stay
this case pending the I.G.’s compliance with his discovery request. On July 23, 2007 I
denied Petitioner’s motion and request for a stay. Order Denying Motion for Discovery
and Stay and Granting Petitioner an Extension of Time Within Which to File Proposed
Exhibits and a Brief, July 23, 2007. I explained in detail in that Order my reasons for
denying Petitioner’s motion and stay request. In summary, however, I denied the request
for discovery because Petitioner sought information from the I.G. that was irrelevant to
the issues that I am authorized to hear and decide.
3

2. The 32-year minimum exclusion imposed by the I.G. is reasonable.
B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding as a separate heading. I discuss each Finding in detail.

1. Petitioner was convicted of offenses described in sections 1128(a)(1)
and 1128(a)(3) of the Act for which exclusion from Medicare and other
federally funded health care programs is mandatory.

Section 1128(a)(1) of the Act mandates the exclusion of any individual who is convicted
of a criminal offense relating to the delivery of an item or service under a federally
funded health care program including Medicare or a State Medicaid program. Section
1128(a)(3) mandates the exclusion of any individual:

that has been convicted for an offense which occurred after .. . [August 21,
1996], under Federal or State law, in connection with the delivery ofa
health care item or service or with respect to any act or omission in a health
care program (other than those specifically described in .. . [section
1128(a)(1)]) operated by or financed in whole or in part by any Federal,
State, or local government agency, of a criminal offense consisting of a
felony relating to fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct.

The I.G. offered overwhelming proof that Petitioner was convicted of crimes falling
within the reach of both of these sections. Petitioner did not rebut this evidence.

On August 18, 2006, after a jury trial, Petitioner was convicted on all 34 counts of an
indictment charging him with health care fraud, concealing overpayments of benefits, and
money laundering. I.G. Ex. 2, at 1. Specifically, the I.G. offered proof that Petitioner
was convicted of the following:

+ Beginning in and around 2003 and continuing through 2005, Petitioner, a
chiropractor doing business in Indiana, knowingly and willfully executed and
attempted to execute a scheme and artifice to defraud the Indiana Medicaid
program, Medicare, and several private health insurers;
4

+ As part of his scheme Petitioner solicited elderly, infirm, and low income
Medicare beneficiaries and Medicaid recipients by holding meetings at which
these individuals received free food, free back massages, and free neck and back
pillows. Petitioner provided these individuals with cursory and inadequate
examinations and informed them that they needed back braces. During the
meetings Petitioner and his agents obtained personal and billing information from
the attendees so that Petitioner could use that information to bill Medicare, the
Indiana Medicaid program, and private insurers, for the back braces.

* Petitioner caused fraudulent claims for his services to be sent to Medicare, the
Indiana Medicaid program, and private health insurers. The claims included
claims for back braces that were not provided, that were not medically necessary,
and for which he was not entitled to reimbursement.

+ To facilitate his scheme Petitioner created and caused to be created fraudulent
and phony medical necessity letters. Although the letters purported to document
the medical necessity of the back braces that Petitioner provided they in fact
contained made-up diagnoses and patient symptoms. The documentation also
falsely contained names of referring physicians when, in fact, Petitioner had not
communicated with these physicians.

+ Petitioner filed reimbursement claims using billing codes for expensive, custom-
fitted orthoses (braces) when in fact he did not dispense such items. The brace that
Petitioner dispensed, when he dispensed one, was little more than a lumbar support
or a fancy weight lifter’s belt.

+ Petitioner fitted braces to individuals in circumstances where it would be
medically inappropriate or dangerous to provide such devices.

* To facilitate his scheme Petitioner falsely represented to patients that the braces
he supplied would help them lose weight.

+ Petitioner submitted redundant reimbursement claims for a single brace to
different insurers, including Medicare and the Indiana Medicaid program.

+ During the three year period that Petitioner executed his fraud the approximate
dollar amounts of his false or fraudulent claims and the reimbursement he received
from those claims is as follows:

a. More than $600,000 in false or fraudulent claims with the Indiana
Medicaid program for which he received more than $210,000;
5

b. More than $2,000,000 in false or fraudulent claims with Medicare for
which he received more than $1,200,000;

c. More than $480,000 in false or fraudulent claims with private insurers
for which he received more than $110,000.

¢ The total dollar amount of Petitioner’s false or fraudulent claims exceeds
$3,000,000. The total amount of money he obtained by fraud exceeds $1,500,000.

+ Petitioner concealed and failed to disclose his fraudulent activities in order to
obtain money from health care programs and insurers to which he was not entitled.

+ He engaged in numerous acts of money laundering of funds derived from health
care billing fraud.

LG. Ex. 2, at 1; LG. Ex. 7, at 1-17.

Petitioner’s conviction is of crimes that meet the statutory test of a section 1128(a)(1)
crime because he was convicted of defrauding both Medicare and the Indiana Medicaid
program by filing claims for items or services that he did not provide or which were not
provided as claimed. Petitioner was convicted of stealing funds from these programs
based on his fraudulent claims of having provided Medicare or Medicaid items or
services. His conviction also is of crimes amounting to fraud against a health care insurer
or insurers other than Medicare or the Indiana Medicaid program, and is thus a conviction
of a crime within the meaning of section 1128(a)(3) of the Act. Petitioner was convicted
explicitly of having defrauded health insurers other than Medicare or the Indiana
Medicaid program.

Petitioner has offered nothing to prove that he was not, in fact, convicted of section
1128(a)(1) or 1128(a)(3) offenses. Indeed, he does not deny that he was convicted nor
does he assert that his conviction was of crimes that do not fall within the reach of
sections 1128(a)(1) and 1128(a)(3). His argument, essentially, is that he is not guilty of
the crimes of which he was charged. Alternatively, Petitioner argues that, for a variety of
reasons, his conviction was obtained wrongfully, or that the United States government
committed a host of reversible errors in obtaining his conviction. Petitioner’s Response
to the Inspector General’s Brief in Support to Exclusion (Petitioner’s response) at 1-7. In
support of these assertions, Petitioner contends, among other things, that:
6

+ He made his reimbursement claims in good faith, relying on billing information
provided to him by the United States Department of Health and Human Services.
He argues that he was “entrapped” because he made his claims in reliance on such
information.

+ He has appealed his conviction and he expects that he will be exonerated as a
consequence of errors committed by the government.

+ The government had no jurisdiction over his claims and no basis for bringing
criminal charges against him.

+ He is innocent of all charges and was convicted unconstitutionally.
Id.

I do not have the authority to hear and decide these arguments. The I.G.’s authority to
exclude an individual pursuant to sections 1128(a)(1) and 1128(a)(3) of the Act derives
from that individual’s conviction of one of the offenses that is described in those sections.
In deciding whether the IG. is authorized to exclude Petitioner I may hear and decide
only the issue of whether Petitioner was convicted of an offense for which exclusion is
authorized. 42 C.F.R. § 1001.2007(a)(1)(i). In addressing that issue I may not decide
whether a conviction was obtained improperly or in error or whether the excluded
individual is not, in fact, guilty of the offense of which he was convicted. These issues
may only be considered in the context of an appeal of the conviction itself.’

Petitioner also seems to argue that an exclusion may not be imposed administratively but
only through a civil action brought in a federal court. If that is his argument, he is
incorrect. The authority to exclude administratively is conferred explicitly by section
1128 of the Act. Finally, Petitioner asks that his exclusion be stayed pending the outcome
of his appeal of his conviction. I have no authority to grant that request.

? Petitioner asserts that he has appealed his conviction to the United States Court
of Appeals. The I.G. would reinstate Petitioner if his conviction is reversed on appeal.
42 C.F.R. § 1001.3005(a)(1).
7

2. The length of Petitioner’s exclusion is reasonable.

Section 1128 is a remedial statute. Its purpose is not to impose punishment on an
individual in addition to that which the individual has received as a consequence of a
conviction. Rather, it is intended to give the Secretary a means to protect federally
funded health care programs and the beneficiaries and recipients of program funds from
individuals who are demonstrably untrustworthy. An exclusion will be sustained if it
relates reasonably to the statutory purpose of protection.

The Secretary published regulations which provide criteria for deciding whether an
exclusion is reasonable. In the case of an exclusion imposed pursuant to sections
1128(a)(1) or 1128(a)(3) of the Act the relevant regulation is at 42 C.F.R. § 1001.102(b)
and (c). The regulation describes factors which may be considered as aggravating and/or
mitigating. The presence of evidence relating to one or more of the aggravating or
mitigating factors may be a basis for lengthening or shortening an exclusion imposed
pursuant to either of the two sections of the Act.

The aggravating and mitigating factors serve as rules of evidence for deciding whether an
exclusion is reasonable. They define what is relevant to deciding the issue of
reasonableness. Evidence that does not relate to one of the factors is, by definition,
irrelevant and, therefore, may not be used to decide whether an exclusion is reasonable.

Also as the case with rules of evidence the aggravating and mitigating factors establish no
formula for deciding the length of an exclusion. They define what is relevant to deciding
the issue but do not prescribe what weight must be assigned to relevant evidence.
Consequently, any evidence that relates to an aggravating or a mitigating factor must be
evaluated in terms of what it says about an individual’s trustworthiness.

The exclusion that the I.G. determined to impose against Petitioner — at least 32 years — is
extraordinarily lengthy. In practical terms it is essentially a permanent exclusion against
Petitioner participating in federally funded health care programs. The I.G. asserts that the
exclusion is reasonable based on the presence of evidence relating to four aggravating
factors and the absence of any evidence relating to a mitigating factor.

* The minimum exclusion which must be imposed in the case of a section
1128(a)(1) or 1128(a)(3) conviction is five years. Act, section 1128(c)(3)(B). Evidence
relating to a mitigating factor cannot, in any circumstance, be used to justify an exclusion
that is less than the five-year minimum.
8

The record supports the I.G.’s contention that there is evidence relevant to four
aggravating factors. The factors, and the supporting evidence offered by the I.G., are as
follows:

Petitioner’s crimes caused Medicare, Indiana Medicaid, and other health care
programs, to sustain losses of more than $5,000. 42 C.F.R. § 1001.102(b)(1). The
total amount Petitioner was convicted of stealing from these programs was over
$1,500,000 and, of that sum, he stole more than $1,200,000 from Medicare. I.G.
Ex. 7, at 11.

+ Petitioner committed his crimes over a period of more than a year. 42 C.F.R.
§ 1001.101(b)(2). In fact, Petitioner perpetrated his crimes over about a three-year
period, from 2003 through 2005. I.G. Ex. 7, at 8-9.

Petitioner was incarcerated as a consequence of his conviction. 42 C.F.R.
1001.102(b)(5). His sentence included a total of 151 months’ imprisonment.
.G. Ex. 2, at 2.

mm

+ Petitioner was the subject of adverse actions by State administrative agencies
based on the same facts that authorize his exclusion. 42 C.F.R. § 1001.102(b)(9).
Petitioner’s professional license was revoked permanently in both Indiana and
Michigan based on the same facts that resulted in his conviction. I.G. Ex. 5; 1.G.
Ex. 6.

Petitioner offered no evidence to rebut that which the LG. offered relating to the
aggravating factors. Nor did Petitioner offer evidence that is relevant to any of the
potentially mitigating factors stated at 42 C.F.R. § 1001.102(c).

As I discuss above, at Finding 1, Petitioner’s arguments are that he is innocent of the
crimes of which he was convicted, that the government committed procedural and
constitutional errors in charging, trying, and convicting him, and that was “entrapped”
into relying on information supplied to him by the government which turned out to be
false or misleading. None of these arguments is relevant to any of the possible
aggravating and mitigating factors described in 42 C.F.R. §§ 1001.102(b) and (c).
Consequently, I may not consider them. His arguments do not derogate from the fact that
he was convicted of having stolen more than $1,500,000 from various health care
programs via a scheme that transpired over about a three year period. Nor do they
address his sentence or the fact that State agencies permanently revoked his license to
provide health care.
9

In this case the evidence relating to aggravating factors, and in particular that evidence
which describes the seriousness of Petitioner’s crimes, is more than ample to justify the
32-year exclusion that the I.G. determined to impose. The evidence establishes that
Petitioner was convicted of essentially making a career out of defrauding health care
programs. Petitioner’s fraud was massive, sustained, and persistent. In a period of about
three years he attempted to steal over $3,000,000 from Medicare, the Indiana Medicaid
program, and other health care programs. He was convicted of stealing more than
$1,500,000 from these programs. Petitioner was convicted of perpetrating his theft via an
elaborate and complex fraud scheme that included duping vulnerable patients, falsifying
medical documents and records, and fabricating or falsifying claims for services. The
seriousness of Petitioner’s crimes is reflected also in the length of the sentence he
received for them, more than 12 years in federal prison.

The facts that relate to the aggravating factors show Petitioner to have been an
extraordinarily diligent criminal. In order to perpetrate his scheme he had to process
many false claims and devote considerable efforts to generating the phony documents that
supported those claims. Such persistence in perpetrating theft on a grand scale is the
mark of an individual who is utterly untrustworthy to participate in federally funded
health care programs. There is nothing in the record to suggest that Petitioner is likely to
become trustworthy at any time in the foreseeable future.

/s/
Steven T. Kessel
Administrative Law Judge
